Citation Nr: 0935257	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-03 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a bilateral eye injury, claimed as due to Department of 
Veterans Affairs (VA) lack of proper care/negligence in 
providing ophthalmologic examination or treatment.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from July 1956 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision issued by 
the VA Regional Office (RO) in Waco, Texas.  This decision 
was issued to the Veteran in April 2005.  

In January 2009, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent medical evidence shows that the Veteran's 
claimed bilateral eye injury was not proximately due to or 
the result of VA carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the 
part of VA in furnishing reasonable care, or to an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation for a bilateral 
eye injury, claimed as a result of VA outpatient treatment, 
under the provisions of 38 U.S.C.A. § 1151, have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.361 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in January and October 2005 and February 
2009, VA notified the appellant of the information and 
evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters 
informed the appellant to submit medical evidence showing 
there was additional disability not the result of willful 
misconduct, that the additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of VA medical treatment, and that 
the cause of such disability was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing medical care or an 
event not reasonably foreseeable.  These letters also noted 
other types of evidence the Veteran could submit in support 
of his claim.  The Veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Additional notice of the five elements of a service-
connection claim was provided in May 2006, as is now required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that, except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim (1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that any failure to satisfy the duty to 
notify in that regard is not prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the appellant's claim is being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot.  See Dingess, 19 Vet. 
App. at 473.  And any defect in the notices has not affected 
the fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO has 
obtained a VA examiner's opinion concerning the contended 
causal relationship between VA outpatient treatment and the 
Veteran's claimed bilateral eye injury.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for a bilateral eye injury, claimed 
as a result of VA outpatient treatment in 2001.  
Specifically, he contends that, on VA outpatient treatment in 
2001, a VA ophthalmologist dilated his eyes and proceeded to 
poke them roughly.  The Veteran stated that he was in such 
pain afterwards that his wife had to lead him out of the 
hospital that day.  He also stated that the pain was so 
severe afterwards that he had to go elsewhere for help 
because he was too afraid to return to the VA ophthalmologist 
for treatment.  The Veteran requested compensation for pain 
and blurred right eye vision.  He reported that he sometimes 
has blurring and "sticket." He also stated that, at times, 
he has lots of pressure in his eyes and did not have this 
problem before being treated by VA.

The appropriate legal standard for claims for compensation 
under 38 U.S.C.A. § 1151 filed on and after October 1, 1997, 
as in this case, provides that compensation shall be awarded 
for a qualifying additional disability or a qualifying death 
of a Veteran in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the Veteran's willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the Veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

From the plain language of this statute, it is clear that, to 
establish entitlement to benefits under 38 U.S.C.A. § 1151, 
all three of the following factors must be shown: 
(1) disability/additional disability, (2) VA hospitalization, 
treatment, surgery, examination, or training was the cause of 
such disability, and (3) there was an element of fault on the 
part of VA in providing the treatment, hospitalization, 
surgery, etc., or that the disability resulted from an 
unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 relating to 
section 1151 claims was promulgated for claims filed on or 
after October 1, 1997, such as this claim.  See 69 Fed. Reg. 
46,426 (2004) (codified as amended at 38 C.F.R. § 3.361 
(2008)). In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
Veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).  To establish causation, the evidence must show 
that the hospital care or medical or surgical treatment 
resulted in the Veteran's additional disability.  Merely 
showing that a Veteran received care or treatment and that 
the Veteran has an additional disability does not establish 
cause.  Hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  Additional 
disability or death caused by a Veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  38 
C.F.R. § 3.361(c)(1).

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a Veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the Veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's or, 
in appropriate cases, the Veteran's representative's informed 
consent.

The medical evidence shows that, on VA outpatient treatment 
in March 2000, the Veteran stated he had not taken Allegra 
which had been prescribed for his allergies because he had 
read some information that it was not good for patients with 
glaucoma.  He reported he had been diagnosed as having 
glaucoma and currently was on Ocupress, one percent, one drop 
in each eye, twice a day.  The VA physician's assistant 
stated that she looked up Allegra and could not find 
contraindication for patients with glaucoma.  The physician's 
assistant also stated that she spoke with the VA pharmacist 
who also was unable to find information regarding Allegra 
being contraindicated in glaucoma patients.

VA progress notes show the Veteran was seen in the eye clinic 
in May 2000 and underwent an examination by a VA optometrist.  
Applanation tonometry was 17 in the right eye and 16 in the 
left eye.  Slit lamp examination revealed corneal arcus and 
nuclear sclerosis of the lenses.  Dilation revealed disc 
sharp 0.3.  The assessment was glaucoma by history which was 
controlled.  The optometrist continued carteolol (Ocupress). 

On VA outpatient treatment in November 2000, the Veteran 
returned for a check of intraocular pressure.  Applanation 
tonometry was 20 in the right eye and 17 in the left eye.  
The optometrist's impression was probable control but still 
intraocular pressures at upper end of range and open angle 
glaucoma by history. The plan was for the Veteran to return 
to the clinic for visual field measurements and he was to 
continue carteolol, twice a day, until then.

In a VA eye clinic note dated in January 2001, the VA 
optometrist stated that applanation tonometry was 21 in the 
right eye and 22 in the left eye, right eye marginal, left 
eye greatly reduced with loss of field vision in all 
quadrants.  The impression was open angle glaucoma by history 
under marginal control. It also was noted the Veteran had a 
vague history of trauma in the left eye.  The VA optometrist 
questioned whether the loss of field vision in the left eye 
was from glaucoma/trauma and whether intraocular pressure was 
low enough to prevent further field loss.  The optometrist 
noted that attempts to gather history from previous eye 
doctors were not helpful.  The plan was for a consultation 
with a VA ophthalmologist to evaluate glaucoma control and 
ascertain the cause of loss of field vision in the left eye.

The Veteran first visited the VA ophthalmologist in February 
2001.  A history of glaucoma for four to five years was 
noted.  It also was noted that the Veteran was on carteolol, 
both eyes, twice a day.  On examination, intraocular pressure 
was 22 in each eye.  The ophthalmologist said fields were 
full.  After dilation, the ophthalmologist noted early 
cataracts in both eyes.  As to discs, he said "see 
drawing."  The ophthalmologist's impression was unusual 
glaucoma with too high intraocular pressures, bad fields, and 
little cupping in the right eye but cupping in the left eye.  
The plan was to discontinue present medications and to start 
Alphagan, three times a day, in both eyes, and to return for 
fields.

In a VA progress note dated in March 2001, the VA 
ophthalmologist noted a history of glaucoma treatment with 
reservations.  As to fields, he said, "See the recent and 
previous sets - such a change in one month is hard to 
imagine. Claims to be using his drops."  Intraocular 
pressure was 19 in each eye.  The ophthalmologist also 
indicated that there seemed to be a "disparity between discs 
and fields as they appear today."  The plan was to continue 
brimonididine (Alphagan) three times a day.  The 
ophthalmologist ordered an MRI (magnetic resonance imaging) 
study of the brain and optic nerves.  

In an eye clinic note dated in mid-May 2001, the 
ophthalmologist stated, under history, "Glaucoma on 
Alphagan. Discs seem out of union with field loss."  
Intraocular pressure was 18 in the right eye and 19 in the 
left eye.  The impression was acceptable intraocular 
pressures for now.

On VA MRI of the brain and optics in May 2001, the optic 
nerves appeared within normal limits bilaterally.  There was 
no sign of infection in the orbits.  There was enhancement of 
signal on images in the white matter of the parietal lobes 
bilaterally which was compatible with atherosclerotic 
disease.  The pons also showed small areas of increased 
signal enhancement compatible with atherosclerotic disease.  
The impressions were no acute findings and atherosclerotic 
disease suspected.

On VA outpatient treatment in the eye clinic in January 2002, 
the Veteran stated that he needed new glasses.  He reported 
light flashes across his vision which he said had been going 
on for years.  He said that he was not worried about this.  
He also reported that a battery had exploded in his face 36 
years earlier and he had received acid and fragments in the 
right eye.  The Veteran stated that he had a foreign body in 
his right eye the previous July.  He described the foreign 
body in his right eye as scratchy and sticky and he had used 
eye wash to remove it.  He also gave a history of a head-on 
auto accident in 1983.  Examination showed corrected visual 
acuity was 20/25 -2 in each eye.  On examination of the 
pupils, the examiner noted anisocoria and said both pupils 
were reactive.  Intraocular pressure was 20 in the right eye 
and 18 in the left eye.  In the same outpatient treatment 
note, the VA ophthalmologist stated, pertaining to glaucoma 
check with respect to fields, "See them; it is hard to 
imagine the past time's fields are from this man."  The 
ophthalmologist noted intraocular pressure was 18 in the 
right eye and 19 in the left eye.  He prescribed Xalatan HS 
(latanoprost).  The ophthalmologist noted that the Veteran 
had asked for a new prescription for glasses.  He observed 
that the Veteran read 20/25 in each eye with old and auto 
refractor prescription but then began seeing 20/100 in the 
right eye with old prescription as well as with new 
prescription.  The ophthalmologist said he saw no evidence of 
eye problems with scope or slit lamp examination.

On VA outpatient treatment in the eye clinic in July 2002, 
the Veteran reported that he liked his new glasses and could 
see out of them.  An ophthalmology technician noted 
anisocoria on examination of the pupils.  Intraocular 
pressure was 18 in the right eye and 20 in the left eye.  The 
Veteran also was seen by the VA ophthalmologist who noted 
that the Veteran reported that he had been using his eye 
drops but had run out the night before.  The ophthalmologist 
noted that disc examination showed 0.6 in both eyes with 
temporal thinning 7-11 and 1-5. The plan was to continue 
Xalatan.  The Veteran was to return in six months for fields 
and intraocular pressure check.

In late October 2002, the Veteran was seen at Hillcrest 
Family Healthcare Center.  The assessment was uncontrolled 
hypertension, acute sinusitis, and headaches.  He was treated 
with Clonidine in the clinic.  He was given Norvasc which he 
was to start on a daily basis.  He was advised to go to the 
emergency room if he had a severe headache, visual changes, 
upper or lower extremity weakness, or speech difficulty.  

Four days later, still in late October 2002, the Veteran went 
to the emergency room at Hillcrest Baptist Medical Center.  
He presented with a headache that he said had been going on 
for about a week.  He described the headache as tending to be 
slightly more on the right side.  Blood pressure was elevated 
at 243/123, repeat 152/121 and 175/110.  The Veteran was 
given Lortab for his headache.  A CT (computed tomography) 
scan of the head was negative except for atrophy.  On return 
from the CT scan, the Veteran's blood pressure had gone down 
spontaneously to 168/91 after treatment for his headache with 
Lortab.  An electrocardiogram showed an inverted T in the 
lateral leads which was consistent with left heart 
strain/ischemia.  The impression was hypertension, headache, 
and question of early congestive heart failure.  On 
discharge, the Veteran was advised to follow-up with his 
physician.

The following day, in late October 2002, the Veteran went to 
Hillcrest Clinics for outpatient treatment.  It was noted 
that he had been seen in the emergency room both the previous 
day and the previous night for pressure behind his right eye.  
It also was noted that he had been given Fiorinal and Lasix 
in the emergency room and felt much better.  The assessment 
was sinusitis, hypertension, and headache, improved.  

Five days later, in early November 2002, the Veteran saw 
Elizabeth B. Turnage, M.D., and gave a history of right eye 
pain and headache to the right face.  He reported that his 
right eye pain and headache to the right face had started on 
the prior Sunday and he had gone to the emergency room twice.  
He also reported that he had glaucoma and last had seen a VA 
ophthalmologist three months earlier.  He gave a history of 
migraine and said his current pain felt similar but never had 
been in his eye before.  He said his pain had resolved but he 
had woken up with it on the morning of his outpatient visit.  
On examination by Dr. Turnage, the Veteran's iris was bowed 
slightly.  The assessment included right eye pain, question 
of etiology. 

In a November 2002 office note, M. Charles Schlecte, M.D., 
noted that the Veteran had reported that his right eye had 
been hurting for more than a week.  The Veteran also reported 
that he had been using Xalatan eye drops from the VA hospital 
for glaucoma.  After examining the Veteran, Dr. Schlecte's 
diagnosis was unexplained pain.  The plan was to discontinue 
the eye drops for glaucoma.

Two days later in November 2002, the Veteran returned to see 
Dr. Schlecte and reported that he was feeling better.  He 
said that his pain had started on the right brow and went to 
the eye.  Applanation tonometry was 21 in the right eye and 
22 in the left eye.  The diagnosis was primary open angle 
glaucoma (POAG).

Three days later, in the first week of November 2002, the 
Veteran returned and was noted to have swelling below the 
right eye.  Applanation tonometry was 23 in the right eye and 
25 in the left eye.  The diagnosis was POAG.  Dr. Schlecte 
prescribed Alphagan.

Four days later, in November 2002, the Veteran returned to 
Hillcrest Clinics and saw Hilary L. Canipe, M.D.  Dr. Canipe 
noted that the Veteran reported that he continued to have 
terrible headaches on the right side which awakened him at 
night and made him cry.  The Veteran also reported that he 
had seen Dr. Schlecte who could not find anything wrong.  He 
said that he had glaucoma on the right side and it was 
thought possibly that Xalatan caused the headaches.  The 
assessment was right sided headache, retro-orbital.  Dr. 
Canipe noted that she had spoken with Dr. Schlecte and would 
check an MRI of the head with contrast and with orbit cuts.  

When he saw Dr. Schlecte in mid-November 2002, the Veteran 
reported that he had used eye drops that morning.  
Applanation tonometry was 17 in the right eye and 20 in the 
left eye.  Cup to disc ratio was 0.2 in the right eye and 0.4 
in the left eye. The diagnosis was POAG.  Dr. Schlecte 
continued the prescription for Alphagan with three refills. 

The Veteran saw Dr. Canipe at Hillcrest Clinics in early 
December 2002 for follow-up.  At that time, the Veteran said 
that he was feeling better and the soreness in his head was 
improving.  He reported that he was on new eye drops with Dr. 
Schlecte.  He also reported he was continuing to take Norvasc 
but said his blood pressure was elevated at home.  He also 
said he was having pressure in his right sinus and thought he 
needed a sinus pill.  The assessment was allergic rhinitis 
and hypertension.    

Records dated subsequent to December 2002 from Waco Eye 
Associates and Dr. Schlecte show that the Veteran continued 
to be followed for glaucoma (with visual field charts dated 
in March 2003, April 2004, and February 2005) and was given 
several prescriptions for Alphagan.

On a VA progress note dated in November 2004, it was noted 
that the Veteran had requested that the VA eye clinic fill an 
outside prescription for Alphagan.  The Veteran stated that 
he was followed by Waco Eye Associates for all eye care and 
wanted to remain with them.  The Veteran also stated that he 
had had bad experiences with the VA ophthalmologist.

On VA outpatient treatment in April 2005, it was noted that 
the Veteran presented for medical care after four years and 
had not been seen by VA since 2000.  The Veteran's history 
included glaucoma.  The assessment included glaucoma.  

In January 2006, it was noted that the Veteran was a "no-
show" in the VA eye clinic.  It also was noted that the 
Veteran was followed by an outside ophthalmologist "and 
declined to be followed by VA."  

On VA outpatient treatment in May 2006, the Veteran 
complained of difficulty reading without glasses and 
"sometimes blurred vision."  He also complained that it was 
difficult to see at night.  Physical examination showed 
bilateral early cataracts.  The assessment included 
cataracts/glaucoma.

In June 2007, the Veteran had no complaints.  His ocular 
history included glaucoma and cataracts.  He stated that he 
took eye medication "but does not know what kind."  The 
Veteran's visual acuity was 20/20 in each eye.  Applanation 
tonometry was 22 in the right eye and 21 in the left eye.  
The Veteran reported to the VA ophthalmologist that he was 
out of drops and that a different VA ophthalmologist had hit 
his eye while examining him and hurt his eye and caused his 
blood pressure problems.  The Veteran denied any eye surgery 
or glaucoma.  Physical examination showed normal extraocular 
movements and full ocular motility.  Slit lamp examination 
showed normal lids, quiet conjunctiva, clear cornea, deep and 
quiet anterior chambers, no rubeosis in the irises, and clear 
anterior vitreous fluid.  The Veteran's discs, vessels, 
macula, and periphery all were normal.  The assessment was 
suspected POAG which was consistent with his use of drops, 
mild cataracts bilaterally, and pigmented inferior 
endothelium in the left eye with a note that the Veteran was 
"not sure" of the reported eye trauma.

In January 2008, the Veteran had no complaints.  His ocular 
history included glaucoma and cataracts.  He reported that he 
was on Alphagan.  The Veteran's visual acuity was 20/20 in 
each eye.  Applanation tonometry was 15 in each eye.  The 
Veteran's physical examination and the examiner's assessment 
were unchanged from June 2007.

In response to a request from the RO/AMC for additional 
visual field drawings, the VA Medical Center, Temple, Texas, 
stated in March 2009 that no other visual fields other than 
those dated in January 2008 were in their records for the 
Veteran.

On VA examination in April 2009, a VA ophthalmologist who had 
not seen the Veteran reviewed the claims file and all private 
medical records and examined him.  The Veteran reported that 
a previous VA ophthalmologist had "used a direct 
ophthalmoscope and damaged both of his eyes."  This injury 
had required treatment in an emergency room.  The Veteran 
reported that his vision became blurry but blinking or 
closing his eyes for a few seconds helps.  He also reported 
that he was unable to walk around without wearing his 
glasses.  He reported further that he had experienced burning 
in his eyes.  He also reported experiencing a right-sided 
headache.  It was noted that his current ophthalmologic 
treatment was Alphagan twice daily in both eyes.  

Physical examination in April 2009 showed near visual acuity 
of 20/100 corrected to 20/20 in each eye and far visual 
acuity of 20/60 corrected to 20/20 in each eye.  Intraocular 
pressure was 18 in the right eye and 21 in the left eye.  No 
diplopia was present.  There were full extraocular movements.  
External examination of both eyes was normal.  Slit lamp 
examination showed some pouting and suds at the lateral 
canthus in the lids and lenses of both eyes, minimal 
papillary changes in the conjunctivae at the inferior tarsus, 
clear cornea in the right eye, and inferior endothelial 
pigmentary changes with shield appearance in the left eye 
cornea.  Anterior chambers were deep and clear.  Irises were 
dilated to 5 millimeters in both eyes but otherwise were 
normal.  There were minimal cortical changes in the lenses of 
both eyes.  Retinal examination showed cup to disc ratio of 
0.25-0.3 bilaterally.  There were few drusen in the macula of 
the right eye.  There was a diffuse pre-retinal sheen 
especially superior in the macula of the left eye.  The 
Veteran's eye vessels and periphery were normal bilaterally.  
The VA examiner noted that the Veteran had been seen by a VA 
ophthalmologist in July 2002 when his medication was changed 
from Alphagan to Xalatan.  The Veteran then experienced 
elevated blood pressure and severe headaches in November 
2002.  

The VA examiner noted in April 2009 that the four months 
between the Veteran's July 2002 VA examination and the 
headaches for which he sought medical attention in November 
2002 "virtually eliminates any cause and effect" between 
the examination in July 2002 and the later diagnosis of 
migraine headaches.  This examiner also stated that the side 
effects of Xalatan were redness, possible worsening of 
inflammatory problems like iritis if pre-existing, growth of 
eye lashes, darkening of green colored irises, and worsening 
of cystoid macular edema if pre-existing.  Because the 
Veteran did not complain of any of these symptoms and because 
none of these symptoms were found when he was examined in 
November 2002, the VA examiner concluded that there was no 
evidence of any condition caused by the July 2002 examination 
or Xalatan related to the Veteran's November 2002 emergency 
room treatment.  The diagnoses were glaucoma suspect with 
intraocular pressure to 25, thin corneas, and episodic visual 
field loss, and a history of severe retrobulbar headaches.

The Board finds that the preponderance of the evidence is 
against finding that the Veteran's claimed bilateral eye 
injury was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing outpatient treatment or an 
event not reasonably foreseeable.  The Veteran has contended 
that a VA ophthalmologist injured his eyes by hitting them 
with an ophthalmoscope during an outpatient treatment visit 
in 2001.  When comparing the Veteran's condition before he 
began receiving VA outpatient treatment for eye complaints in 
2001 to his condition after he received this treatment, 
however, the Board observes that there is no medical evidence 
showing that such treatment resulted in the Veteran's claimed 
bilateral eye injury.  See 38 C.F.R. § 3.361(b).  It appears 
instead that the Veteran contends that he is entitled to 
additional compensation under 38 U.S.C.A. § 1151 for a 
claimed bilateral eye injury because he received outpatient 
treatment from a VA ophthalmologist in 2001 and because he 
experienced additional medical problems (variously diagnosed 
as headaches, hypertension, and questionable early congestive 
heart failure) several months after such treatment was 
rendered.

A review of the Veteran's VA outpatient treatment records 
shows that he was seen for treatment of eye problems 
beginning in March 2000 when he first reported that he had 
been diagnosed as having glaucoma.  After being seen by a VA 
optometrist in May and November 2000, the diagnoses were 
glaucoma by history and open angle glaucoma by history under 
probable control.  It was noted that the Veteran's glaucoma 
was under marginal control following VA outpatient treatment 
in January 2001.  

The Veteran was seen by a VA ophthalmologist on several 
occasions in 2001 and 2002.  None of the records of the 
Veteran's VA outpatient treatment visits with the VA 
ophthalmologist during this period show that he reported 
experiencing any trauma to his eyes, including a bilateral 
eye injury from being hit by this examiner while he used an 
ophthalmoscope.  As noted above, outpatient treatment cannot 
cause an injury for which the treatment was furnished unless 
it is shown that VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the additional 
disability.  See 38 C.F.R. § 3.361(c)(1).  There also is no 
evidence that the proximate cause of the Veteran's claimed 
bilateral eye injury was outpatient treatment that he 
received in 2001 from a VA ophthalmologist.  See 38 C.F.R. 
§ 3.361(d).  In February 2001, the Veteran reported a history 
of glaucoma for the prior four or five years.  He was 
diagnosed as having unusual glaucoma with too high 
intraocular pressures, bad fields, and little cupping in the 
right eye but cupping in the left eye.  The Veteran was 
prescribed Alphagan three times a day.  In March 2001, the VA 
ophthalmologist questioned the recent changes in the 
Veteran's intraocular pressure and noted a "disparity 
between discs and fields."  The plan was to continue 
Alphagan three times a day.  In May 2001, a history of 
glaucoma treated with Alphagan was noted.  Intraocular 
pressure was 18 in the right eye and 19 in the left eye.  The 
VA ophthalmologist's impression was acceptable intraocular 
pressures for now.  VA MRI scan of the orbits in May 2001 
showed no signs of infection.  The VA radiologist's 
impression were no acute findings and atherosclerotic disease 
suspected.  In January 2002, the VA ophthalmologist noted 
that there was no evidence of suspected eye problems with 
scope or slit lamp examination.  He prescribed Xalatan.  

On VA outpatient treatment in July 2002 with a different VA 
ophthalmologist than the one he had seen previously, the 
Veteran reported that he was using Xalatan.  He also reported 
for the first time that he had had a bad experience with his 
prior VA ophthalmologist.  The plan was for the Veteran to 
continue using Xalatan.

The Veteran subsequently reported to an emergency room in 
October 2002 complaining of headaches.  A CT scan of the head 
was negative except for atrophy.  An electrocardiogram was 
consistent with left heart strain/ischemia.  The impression 
was hypertension, headache, and question of early congestive 
heart failure.  It was noted on outpatient treatment at 
Hillcrest Clinics the day after this emergency room visit 
that the Veteran had been seen in the emergency room for 
pressure behind his right eye.  On outpatient treatment that 
same month, in late October 2002, the Veteran reported to 
Dr. Schlecte that his right eye had been hurting for more 
than a week.  The Veteran also reported that he had been 
using Xalatan eye drops from the VA hospital for glaucoma.  
Dr. Schlecte's diagnosis was unexplained pain. The plan was 
to discontinue eye drops for glaucoma.  When he was seen by 
Dr. Canipe at Hillcrest Clinics in November 2002, the Veteran 
reported that he had glaucoma on the right side and it was 
thought possibly that Xalatan caused the headaches.  
Dr. Canipe's assessment was right sided headache, retro-
orbital.  Dr. Schlecte diagnosed the Veteran as having POAG 
following two separate outpatient treatment visits in 
November 2002.  Although the Veteran has contended that he 
incurred the additional disability of a bilateral eye injury 
after receiving VA outpatient treatment in 2001, the medical 
evidence dated subsequent to 2001 does not show that he 
experienced any disability due to a claimed bilateral eye 
injury.  More importantly, none of the examiners who saw the 
Veteran after his alleged bilateral eye injury in 2001 
related this claimed injury to VA carelessness, negligence, 
lack of proper skill, error in judgement, or similar instance 
of fault in furnishing outpatient treatment or an event not 
reasonably foreseeable.  

The remaining medical evidence also does not show that the 
Veteran's claimed bilateral eye injury was the result of VA 
carelessness, negligence, lack of proper skill, error in 
judgement, or similar instance of fault in furnishing 
outpatient treatment or an event not reasonably foreseeable.  
The Veteran was not seen by VA physicians between 2000 and 
2004/2005.  In June 2007, the Veteran reported to a VA 
ophthalmologist that a different VA ophthalmologist had hit 
his eye while examining him and hurt his eye and caused his 
blood pressure problems.  The assessment was suspected POAG 
which was consistent with his use of drops, mild cataracts 
bilaterally, and pigmented inferior endothelium in the left 
eye with a note that the Veteran was "not sure" of the 
reported eye trauma.  More importantly, the VA examiner 
concluded in April 2009 that the four-month time span between 
the Veteran's July 2002 VA examination and the headaches for 
which he sought medical attention in November 2002 
"virtually eliminates any cause and effect" between the 
July 2002 examination and the later diagnosis of migraine 
headaches.  The VA examiner noted that the Veteran's 
medication had been changed from Alphagan to Xalatan in July 
2002.  This examiner also noted that the side effects of 
Xalatan were redness, possible worsening of inflammatory 
problems like iritis if pre-existing, growth of eye lashes, 
darkening of green colored irises, and worsening of cystoid 
macular edema if pre-existing.  Because the Veteran did not 
complain of any of these symptoms and because none of these 
symptoms were found when he was examined in November 2002, 
the VA examiner concluded that there was no evidence of any 
condition caused by the July 2002 examination or Xalatan 
related to the Veteran's November 2002 emergency room 
treatment.  In summary, the Board finds that entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for a bilateral 
eye injury, claimed as due to Department of Veterans Affairs 
(VA) lack of proper care/negligence in providing 
ophthalmologic examination or treatment, is not warranted.

Additional evidence in support of the Veteran's § 1151 claim 
is his own lay assertions.  As a lay person, however, the 
Veteran is not competent to opine on medical matters such as 
the etiology of medical disorders.  The record does not show, 
nor does the Veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  The Board observes in 
this regard that the Veteran's admission to a VA 
ophthalmologist in June 2007 that he was "not sure" of his 
reported trauma of being hit in the eye while being examined 
in 2001 by a different VA ophthalmologist undercuts his 
assertion that he is entitled to additional compensation 
under 38 U.S.C.A. § 1151 on the basis of this alleged injury.  
Accordingly, the Veteran's lay statements are entitled to no 
probative value.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

As the preponderance of the evidence is against the Veteran's 
§ 1151 claim, the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a bilateral eye injury, claimed as due to Department of 
Veterans Affairs (VA) lack of proper care/negligence in 
providing ophthalmologic examination or treatment, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


